Hunt, Presiding Justice.
Francis Anita Berry killed Curtis Thompson by stabbing him through the heart with a kitchen knife. She was convicted of felony murder and possession of a knife during the commission of a crime, and sentenced to life imprisonment plus a term of five years.1 She appeals and we affirm.
1. Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found Berry guilty of the crimes for which she was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. We find no merit to Berry’s remaining arguments.
*172Decided June 7, 1993.
Fleming & Blanchard, James G. Blanchard, Jr., for appellant.
Daniel J. Craig, District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Matthew P. Stone, Staff Attorney, for appellee.

Judgment affirmed.


All the Justices concur; Clarke, C. J., not participating.


 Berry killed Thompson on January 1, 1991. She was indicted by the Columbia County grand jury on March 29, 1991, of malice murder, felony murder (with aggravated assault as the underlying felony) and possession of a knife during the commission of a crime. She was tried before a jury February 10-12, 1992, acquitted of malice murder, and found guilty of the remaining two charges. She was sentenced on March 16, 1992. Her motion for new trial, filed April 9, 1992, was denied on November 4, 1992. The appeal was docketed in this court on December 30, 1992, and submitted for decision without oral argument on February 12, 1993.